Citation Nr: 1456701	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  06-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asbestosis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955.  He died in February 2012.  The appellant is his surviving spouse.  

Following the Veteran's death, the appellant successfully petitioned to be substituted as the claimant pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, allowing substitution in case of death of a claimant who dies on or after October 10, 2008.)  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On a December 2004 pulmonary function test, the Veteran had a FVC of 54 percent of predicted value, without evidence of cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption.  

2.  On an April 2010 pulmonary function test, the Veteran had a DLCO (SB) of 34 percent of predicted value.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 60 percent prior to April 7, 2010, and 100 percent thereafter for asbestosis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's service-connected asbestosis has been rated as 10 percent disabling pursuant to DC 6833 for asbestosis, effective from December 21, 2004.  This diagnostic code in turn refers to the General Rating Formula for Interstitial Lung Disease.  This formula provides as follows:

* A 100 percent is assigned if the disability requires outpatient oxygen therapy or is manifested by Forced Vital Capacity (FVC) less than 50 percent of predicted, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent of predicted, cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

* A 60 percent rating is assigned if the disability is manifested by FVC 50 to 64 percent of predicted, by DLCO (SB) 40 to 55 percent of predicted, or by maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.

* A 30 percent rating is assigned if the disability is manifested by FVC 65 to 74 percent of predicted or by DLCO (SB) 56 to 65 percent of predicted.

* A 10 percent rating is assigned if the disability is manifested by FVC 75 to 80 percent of predicted or by DLCO (SB) 66 to 80 percent of predicted.  38 C.F.R. § 4.97.  

Where there is a disparity between the results of the various pulmonary function test results, the test result that an examiner states most accurately reflects the claimant's level of disability is to be used.  38 C.F.R. § 4.96(d)(6).  

In the present case, on pulmonary function testing at a private hospital in December 2004, the Veteran had a FEV-1 of 68 percent of predicted value, a FVC of 54 percent, and DLCO (SB) of 70 percent.  Private pulmonary function testing in September 2005 yielded a FEV-1 of 79 percent, a FVC of 75 percent, and a DLCO (SB) of 55 percent.  

On pulmonary function testing at a private hospital in January 2008, the Veteran had a FEV-1 of 90 percent of predicted, a FVC of 89 percent, and DLCO (SB) of 48 percent.  One year later, in January 2009, the Veteran had a FEV-1 of 74 percent of predicted, a FVC of 72 percent of predicted, and a DLCO (SB) of 47 percent.  Private pulmonary function testing in April 2010 yielded a FEV-1 of 73 percent, a FVC of 70 percent, and a DLCO (SB) of 34 percent.  

On VA examination in September 2011, the Veteran was confirmed to have both chronic obstructive pulmonary disease and asbestosis.  He reportedly used both inhalational bronchodilator therapy and a nebulizer with albuterol to address his respiratory disorders.  On pulmonary function testing, he had a FEV-1 of 82 percent of predicted, a FVC of 95 percent, and DLCO (SB) of 76 percent.  In a December 2011 addendum, the examiner stated the Veteran's DLCO (SB) was more indicative of his asbestosis.  

After considering the totality of the record, the Board finds that staged ratings are warranted based on the fluctuation of the Veteran's various pulmonary function test results.  According to the December 2004 private pulmonary function test results, he had a FVC of 54 percent, a finding which warranted an initial disability rating of 60 percent.  There was, however, no evidence of cor pulmonale, pulmonary hypertension, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, as would warrant a higher evaluation of 100 percent for this period for asbestosis.  

On the private pulmonary function test performed on April 7, 2010, however, the Veteran demonstrated a DLCO (SB) of 34 percent.  As noted above, a 100 percent disability rating is assigned if the DLCO (SB) is less than 40 percent of predicted value.  Thus, effective that date, a 100 percent schedular rating for asbestosis is warranted.  This award is a full grant of the benefit sought on appeal, at least for the period commencing April 7, 2010.  

For the period prior to April 7, 2010, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate in the present case.  To the contrary, the symptoms the Veteran described and the findings made by the various medical professionals, such as dyspnea and reduced respiratory volume, are the symptoms specifically included in the diagnostic criteria found in the rating schedule for his disability.  Therefore, referral for an extra-schedular evaluation is not warranted.  

In conclusion, the Board finds a rating of 60 percent and no higher is warranted for the Veteran's asbestosis prior to April 7, 2010; thereafter, a 100 percent schedular rating is warranted for this disability.  As a rating in excess of 60 percent prior to April 7, 2010, is not warranted, the benefit of the doubt doctrine is not applicable to that portion of the pending appeal.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran (now appellant) was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A January 2005 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This notice letter and subsequent correspondence also informed him as to how ratings and effective dates were assigned.  Finally, the January 2005 letter was provided the Veteran prior to the rating decision on appeal.  

Additionally, this appeal arises from a notice of disagreement with a December 2011 rating decision which granted service connection for asbestosis.  As such, the Veteran's filing of a notice of disagreement with the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, the service treatment records and pertinent VA and private post-service treatment records have been secured.  VA is not aware, and the appellant has not pointed to, any pertinent evidence not yet obtained.  In addition, the Veteran underwent a VA examination in September 2011.  This examination is found to be adequate for rating purposes.  The examiner reviewed the medical history and complaints, made clinical observations, and rendered an opinion regarding the severity of the disability.  

As such, VA has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  She has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  



ORDER

An initial rating of 60 percent prior to April 7, 2010, and 100 percent thereafter, for asbestosis is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


